Exhibit 10.4

 

EXECUTION VERSION

 

 

PNMAC GMSR ISSUER TRUST,

as Buyer

 

and

 

PENNYMAC LOAN SERVICES, LLC,

as Seller

 

and

 

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC

as Guarantor

 

and consented to by

 

cITIBANK, N.A.,

as Indenture Trustee

 

and

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Noteholder

 

and

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC,

as Administrative Agent

 

--------------------------------------------------------------------------------

AMENDMENT NO. 1

Dated as of February 16, 2017

 

to the

 

Master Repurchase Agreement

Dated as of December 19, 2016

 

 

 



 

--------------------------------------------------------------------------------

 

 

AMENDMENT No. 1 TO

MASTER REPURCHASE AGREEMENT

February 16, 2017

This Amendment No. 1 (this “Amendment”) to the Repurchase Agreement (defined
below), is entered into on February 16, 2017, by and among PNMAC GMSR ISSUER
TRUST (“Buyer”), PennyMac Loan Services, LLC (“Seller”), and Private National
Mortgage Acceptance Company, LLC (“Guarantor”), and is consented to by Citibank,
N.A. (“Citibank”), as indenture trustee (the “Indenture Trustee”), Credit Suisse
First Boston Mortgage Capital LLC, as administrative agent and Credit Suisse AG,
Cayman Islands Branch, as noteholder of the Outstanding Notes (the
“Noteholder”).  Capitalized terms used but not otherwise defined herein shall
have the meanings given to them in the Repurchase Agreement.

W I T N E S S E T H:

WHEREAS, Buyer, Seller and Guarantor have entered into that certain Master
Repurchase Agreement, dated as of December 19, 2016 (as amended, restated,
supplemented or otherwise modified from time to time, the “Repurchase
Agreement”);  

WHEREAS, the Guarantor is party to that certain Guaranty (as amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty”), dated as
of December 19, 2016, by the Guarantor in favor of Buyer;

WHEREAS, Buyer,  Seller and Guarantor have agreed, subject to the terms of this
Amendment, that the Repurchase Agreement be amended to reflect certain agreed
upon revisions to the terms of the Repurchase Agreement;

WHEREAS, as a condition precedent to amending the Repurchase Agreement, Buyer
has required the Guarantor to ratify and affirm the Guaranty on the date hereof;

WHEREAS, the Issuer, Citibank, as Indenture Trustee, as calculation agent (in
such capacity, the “Calculation Agent”), as paying agent (in such capacity, the
“Paying Agent”) and as securities intermediary (in such capacity, the
“Securities Intermediary”), PLS, as administrator (in such capacity, the
“Administrator”) and as servicer (in such capacity, the “Servicer”), Credit
Suisse First Boston Mortgage Capital LLC, as administrative agent (in such
capacity, the “Administrative Agent”) and the Credit Manager are parties to that
certain Base Indenture, dated as of December 19, 2016 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Base Indenture”), as
supplemented by the Series 2016-MSRVF1 Indenture Supplement, dated as of
December 19, 2016, by and among the Issuer, the Indenture Trustee, the
Calculation Agent, the Paying Agent, the Securities Intermediary, the
Administrator, the Servicer and the Administrative Agent (the “Series
2016-MSRVF1 Indenture Supplement”), and the Series 2016-MBSADV1 Indenture
Supplement, dated as of December 19, 2016, by and among the Issuer, the
Indenture Trustee, the Calculation Agent, the Paying Agent, the Securities
Intermediary, the Administrator, the Servicer and the Administrative Agent (the
“Series 2016-MBSADV1 Indenture Supplement”);





-  2  -

--------------------------------------------------------------------------------

 



WHEREAS, there are currently two Outstanding Series of Notes, (i) the Series
2016-MSRVF1 Note (the “Series 2016-MSRVF1 Note”), which was issued to PennyMac
Loan Services, LLC (“PLS”) pursuant to the terms of that certain Series
2016-MSRVF1 Indenture Supplement, and which was financed by CSCIB under the
Series 2016-MSRVF1 Master Repurchase Agreement, dated as of December 19, 2016,
by and among the Administrative Agent, CSCIB, as buyer and PLS, as seller (the
“MSRVF1 Repurchase Agreement”), pursuant to which PLS sold all of rights, title
and interest in the Series 2016-MSRVF1 Note to CSCIB and (ii) the Series
2016-MBSADV1 Note (the “Series 2016-MBSADV1 Note”), which was issued pursuant to
that certain Series 2016-MBSADV1 Indenture Supplement;

WHEREAS, pursuant to Section 10.15 of the Repurchase Agreement, any provision
providing for the exercise of any action or discretion by Buyer shall be
exercised by the Indenture Trustee at the written direction of either 100% of
the VFN Noteholders or the Majority Noteholders of all Outstanding Notes;

WHEREAS, pursuant to Section 10.3(e)(iii) of the Base Indenture, so long as any
Note is Outstanding and until all obligations have been paid in full, PLS shall
not consent to any amendment, modification or waiver of any term or condition of
any Transaction Document, without the prior written consent of the
Administrative Agent; and

WHEREAS, (i) pursuant to the Series 2016-MSRVF1 Indenture Supplement, with
respect to the Series 2016-MSRVF1 Note, any Action provided by the Base
Indenture or the Series 2016-MSRVF1 Indenture Supplement to be given or taken by
a Noteholder shall be taken by CSCIB, as the buyer of the Series 2016-MSRVF1
Note under the MSRVF1 Repurchase Agreement and (ii) pursuant to the terms of the
Note Purchase Agreement, dated as of December 19, 2016, by and among the Issuer,
CSFB, as the Administrative Agent and CSCIB, as purchaser, CSCIB is the
purchaser and sole noteholder of the Series 2016-MBSADV1 Note, and therefore
CSCIB is 100% of the VFN Noteholders of the Outstanding Notes;

NOW, THEREFORE, in consideration of the premises and mutual agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Seller, Buyer and Guarantor agree
as follows:

SECTION 1.    Amendments to Repurchase Agreement.  The Repurchase Agreement is
hereby amended as follows:

(a)        Section 1.01 of the Repurchase Agreement is hereby amended by
deleting the definition of “Market Value Percentage” in its entirety.

(b)        Section 1.01 of the Repurchase Agreement is hereby amended by
deleting the definitions of “Price Differential” and “Required Payment” in their
entirety and replacing them as follows:

“Price Differential” means with respect to any Transaction as of any date of
determination, an amount equal to the sum of (i) the product of (A) the Pricing
Rate for such Transaction, (B) the Purchase Price for such Transaction and (C) a
fraction, the numerator of which is the number of days elapsed from and
including the





-  3  -

--------------------------------------------------------------------------------

 



preceding MRA Payment Date to and excluding such date of determination and the
denominator of which equals 360, (ii) the aggregate expected related fees
(including Default Supplemental Fees, and Step-Up Fees), costs and expenses
(including any Fees, Expenses, reasonable out-of-pocket expenses and
indemnification amounts owed for Administrative Expenses of the Issuer described
in Section 4.5(a)(1)(ii) of the Base Indenture, and Specified Call Premium
Amounts) as of such date of determination (as determined by the Administrative
Agent), and (iii) if an MBS Advance VFN has a positive VFN Principal Balance,
any Advance Reimbursement Amounts.

“Required Payment” means, with respect to any Purchased Asset, the amounts
required to be paid by Seller to Buyer on an MRA Payment Date, equal to any
“Scheduled Principal Payment Amounts” due on such MRA Payment Date under the
Indenture.

(c)        Section 1.01 of the Repurchase Agreement is hereby amended by
deleting the definition of “Weekly Report Date” in its entirety.

(d)        Article III of the Repurchase Agreement is hereby amended by adding a
new Section 3.20 at the end thereof as follows:

Section 3.20    Eligible Assets.  All Assets that are subject to a Transaction
under this Agreement are Eligible Assets.

(e)        Section 6.03 of the Repurchase Agreement is hereby amended by
deleting such Section in its entirety and replacing it as follows:

Section 6.03    [Reserved.]

(f)        Section 6.04 of the Repurchase Agreement is hereby amended by
deleting such Section in its entirety and replacing it as follows:

Section 6.04    Asset Schedule.  Seller shall at all times maintain a current
list (which may be stored in electronic form) of all Assets.  Seller shall
deliver to Buyer on each Determination Date for any Interim Payment Date a
cumulative Asset Schedule as of the last Business Day of the preceding week,
each of which, when so delivered, shall replace the current Asset Schedule and
which may be delivered in electronic form.  As of each date an updated Asset
Schedule is delivered in accordance with this Section 6.04, Seller hereby
certifies, represents and warrants to Buyer that each such updated Asset
Schedule is true, complete and correct in all material respects.

(g)        Section 7.01 of the Repurchase Agreement is hereby amended by
deleting clause (f) thereof in its entirety and replacing it as follows:

(f)        Guarantor Breach. A breach by Guarantor of any material
representation, warranty or covenant set forth in the PC Guaranty or any other
Program Agreement





-  4  -

--------------------------------------------------------------------------------

 



if such breach is not cured within thirty (30) days (provided that the breach of
the covenant in Section 6(c) of the PC Guaranty shall not be entitled to such
cure period), any “event of default” by Guarantor under the PC Guaranty, any
repudiation of the PC Guaranty by Guarantor, or if the PC Guaranty is not
enforceable against Guarantor.

(h)       Section 10.15 of the Repurchase Agreement is hereby amended by adding
the following sentence immediately after the first sentence thereof:

To the extent there are conflicting directions between 100% of the VFN
Noteholders and the Majority Noteholders, the Indenture Trustee will take its
direction from 100% of the VFN Noteholders. 

SECTION 2.    Consent.  Each of the Noteholder, Indenture Trustee and
Administrative Agent hereby consent to this Amendment.  The Noteholder hereby
certifies that (i) it holds 100% of the Outstanding Notes and therefore is the
Majority Noteholder of each Series, (ii) it has the authority to deliver this
certification and the directions included herein to the Indenture Trustee, (iii)
such power has not been granted or assigned to any other person, and (iv) the
Indenture Trustee may conclusively rely upon this certification.

SECTION 3.    Reaffirmation of Guaranty.  The Guarantor hereby ratifies and
affirms all of the terms, covenants, conditions and obligations of the Guaranty
and acknowledges and agrees that the term “Obligations” as used in the Guaranty
shall apply to all of the Obligations of Seller to Issuer under the Repurchase
Agreement and the related Program Agreements, as amended hereby.

SECTION 4.    Conditions to Effectiveness of this Amendment.  This Amendment
shall become effective upon the execution and delivery of this Amendment by all
parties hereto.

SECTION 5.    No Default; Representations and Warranties.  To induce Buyer to
provide the amendments set forth herein, Seller hereby represents, warrants and
covenants that:

(a)         no Event of Default has occurred and is continuing on the date
hereof; and

(b)         Seller’s representations and warranties contained in the Repurchase
Agreement are true and correct in all material respects and such representations
and warranties are remade as of the date hereof, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case, they were true, correct and complete in all material respects on and as of
such earlier date.

SECTION 6.    Single Agreement.  Except as expressly amended and modified by
this Amendment, all of the terms and conditions of the Repurchase Agreement
remain in full force and effect and are hereby reaffirmed.

SECTION 7.    Severability.  Each provision and agreement herein shall be
treated as separate and independent from any other provision or agreement herein
and shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement. 





-  5  -

--------------------------------------------------------------------------------

 



SECTION 8.    GOVERNING LAW.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH, AND GOVERNED BY, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT
TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.    

SECTION 9.    Counterparts.  This Amendment may be executed simultaneously in
any number of counterparts.  Each counterpart shall be deemed to be an original,
and all such counterparts shall constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page by
facsimile or other electronic means shall be effective as delivery of a manually
executed counterpart of this Amendment.

SECTION 10.   Owner Trustee.  It is expressly understood and agreed by the
parties hereto that (a) this Amendment is executed and delivered by Wilmington
Savings Fund Society, FSB d/b/a Christiana Trust (“Christiana”), not
individually or personally but solely as trustee of the Issuer, in the exercise
of the powers and authority conferred and vested in it, (b) each of the
representations, warranties, undertakings and agreements herein made on the part
of the Issuer is made and intended not as personal representations, warranties,
undertakings and agreements by Christiana but is made and intended for the
purpose of binding only the Issuer, (c) nothing herein contained shall be
construed as creating any liability on Christiana, individually or personally,
to perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties hereto and by any
Person claiming by, through or under the parties hereto, (d) Christiana has made
no investigation as to the accuracy or completeness of any representations or
warranties made by the Issuer in this Amendment and (e) under no circumstances
shall Christiana be personally liable for the payment of any indebtedness or
expenses of the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer under this
Amendment or any other related documents.

[Signatures appear on the following page]

 



-  6  -

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Buyer, Seller and Guarantor have caused their names to be
signed to this Amendment No. 1 to the Repurchase Agreement by their respective
officers thereunto duly authorized as to the date first above written.

 

 

 

 

 

Buyer:

 

 

 

 

    

PNMAC GMSR ISSUER TRUST, as Buyer

 

 

 

 

 

By:

Wilmington Savings Fund Society, FSB

 

 

d/b/a Christiana Trust, not in its individual

 

 

capacity but solely as Owner Trustee

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey R. Everhart

 

 

 

Name:

Jeffrey R. Everhart, AVP

 

 

 

Title:

 





[Signature page to Amendment No. 1 to PC Repurchase Agreement]

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

Seller:

 

 

 

    

PENNYMAC LOAN SERVICES, LLC

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

 

Name:

Pamela Marsh

 

 

 

Title:

Managing Director, Treasurer





[Signature page to Amendment No. 1 to PC Repurchase Agreement]

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

Guarantor:

 

 

 

    

PRIVATE NATIONAL MORTGAGE

 

 

ACCEPTANCE COMPANY, LLC

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

 

Name:

Pamela Marsh

 

 

 

Title:

Managing Director, Treasurer





[Signature page to Amendment No. 1 to PC Repurchase Agreement]

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

CONSENTED AND AGREED TO BY:

 

 

 

   

CITIBANK, N.A., as Indenture Trustee and not

 

 

in its individual capacity

 

 

 

 

 

By:

/s/ Valerie Delgado

 

 

 

Name:

Valerie Delgado

 

 

 

Title:

Vice President





[Signature page to Amendment No. 1 to PC Repurchase Agreement]

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

CONSENTED AND AGREED TO BY:

 

 

 

    

CREDIT SUISSE AG, CAYMAN ISLANDS

 

 

BRANCH

 

 

 

 

 

 

By:

/s/ Patrick J. Hart

 

 

 

Name:

Patrick J. Hart

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Erin McCutcheon

 

 

 

Name:

Erin McCutcheon

 

 

 

Title:

Authorized Signatory





[Signature page to Amendment No. 1 to PC Repurchase Agreement]

--------------------------------------------------------------------------------

 



 

 

 

 

 

CONSENTED AND AGREED TO BY:

 

 

 

    

CREDIT SUISSE FIRST BOSTON

 

 

MORTGAGE CAPITAL LLC, as

 

 

Administrative Agent

 

 

 

 

 

By:

/s/ Dominic Obaditch

 

 

 

Name:

Dominic Obaditch

 

 

 

Title:

Vice President

 

[Signature page to Amendment No. 1 to PC Repurchase Agreement]

--------------------------------------------------------------------------------